DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In reVogel, 422F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a non-statutory double
patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 11.122,266 although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
Instant Application- 17/403,750
Conflicting U.S. Patent No.  11.122,266
1, 12, 15, 18. A method for coding video data, comprising: determining, during a conversion between a first block of visual media data and a corresponding bitstream of the visual media data, the first block which is a coding unit being coded with a geometric partitioning mode which is a prediction mode for the coding unit; constructing, based on a table storing one or multiple motion candidates which are associated with motion information based on previously coded blocks, a motion candidate list which corresponds to a merge candidate list, wherein the table includes a history based motion vector prediction (HMVP) table; determining a geometric partitioning mode merge index for geometric partitions of the first block being included in the corresponding bitstream, wherein the geometric partitioning mode merge index and the motion candidate list are related to motion information of the first block; and performing the conversion of the first block using the motion information of the first block, wherein the table is not updated after the conversion of the first block, and wherein the method further comprises: determining, during a conversion between a second block of the visual media data and the corresponding bitstream of the visual media data, motion information of the second block based on the same table that is used for the first block, wherein the second block is not coded using the geometric partitioning mode.
1,14,15, 16, A method for coding video data, comprising: determining, during a conversion between a first block of visual media data and a corresponding bitstream of the visual media data, the first block which is a coding unit being coded with a geometric partitioning mode which is a prediction mode for the coding unit; constructing, based on a table storing one or multiple motion candidates which are associated with motion information based on previously coded blocks, a motion candidate list which corresponds to a merge candidate list, wherein the table includes a history based motion vector prediction (HMVP) table; determining a geometric partitioning mode merge index for geometric partitions of the first block being included in the corresponding bitstream, wherein the geometric partitioning mode merge index and the motion candidate list are related to motion information of the first block; and performing the conversion of the first block using the motion information of the first block.
3. The method of claim 1, wherein the table is not updated after the conversion of the first block.
4. The method of claim 1, further comprising: determining, during a conversion between a second block of the visual media data and the corresponding bitstream of the visual media data, motion information of the second block based on the same table that is used for the first block, wherein the second block is not coded using the geometric partitioning mode.
2, 13, 19. The method of claim 1, wherein the motion information used by the first block is refrained from being stored in the table.
2. The method of claim 1, wherein the motion information used by the first block is refrained from being stored in the table.
3, 14, 20. The method of claim 1, wherein constructing the motion candidate list further comprises constructing the motion candidate list based on motion candidates derived from spatial and/or temporal blocks.
5. The method of claim 1, wherein constructing the motion candidate list further comprises constructing the motion candidate list based on motion candidates derived from spatial and/or temporal blocks.
4. The method of claim 1, wherein the constructing, based on the table storing one or multiple motion candidates which are associated with motion information based on previously coded blocks, the motion candidate list which corresponds to the merge candidate list comprising: adding at least one motion candidate derived from the table for the first block.
6. The method of claim 1, wherein the constructing, based on the table storing one or multiple motion candidates which are associated with motion information based on previously coded blocks, the motion candidate list which corresponds to the merge candidate list comprising: adding at least one motion candidate derived from the table for the first block.
5. The method of claim 4, wherein the adding motion candidates derived from the table for the first block, comprising: adding at least one motion candidate derived from the table to the motion candidate list after motion candidates derived from one or both of spatial blocks or temporal blocks.
7. The method of claim 6, wherein the adding motion candidates derived from the table for the first block, comprising: adding at least one motion candidate derived from the table to the motion candidate list after motion candidates derived from one or both of spatial blocks or temporal blocks.
6. The method of claim 4, wherein the derived at least one motion candidate from the table is set equal to corresponding at least one motion candidate in the table.
8. The method of claim 6, wherein the derived at least one motion candidate from the table is set equal to corresponding at least one motion candidate in the table.
7. The method of claim 4, wherein a checking order of motion candidates in the table to be added to the motion candidate list is based on indices of motion candidates in the table.
9. The method of claim 6, wherein a checking order of motion candidates in the table to be added to the motion candidate list is based on indices of motion candidates in the table.
8. The method of claim 1, wherein the geometric partitioning mode includes multiple partition schemes and at least one partition scheme divides the first block in to two geometric partitions, at least one of which is non-square and non-rectangular.
10. The method of claim 1, wherein the geometric partitioning mode includes multiple partition schemes and at least one partition scheme divides the first block in to two geometric partitions, at least one of which is non-square and non-rectangular.
9. The method of claim 1, wherein the geometric partitioning mode comprises a triangular partitioning mode.
11. The method of claim 1, wherein the geometric partitioning mode comprises a triangular partitioning mode.
10. The method of claim 1, wherein the conversion comprises decoding the first block from the corresponding bitstream.
12. The method of claim 1, wherein the conversion comprises decoding the first block from the corresponding bitstream.
11. The method of claim 1, wherein the conversion comprises encoding the first block into the corresponding bitstream.
13. The method of claim 1, wherein the conversion comprises encoding the first block into the corresponding bitstream.


7.2.1	It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to combine the teachings of current Application 17/403,750 although the conflicting claims are not identical, they are not patentably distinct from each other, because they are obvious variations of each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/ Primary Examiner, Art Unit 2487